DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. US 2018/0375508 in view of Gohara US 6140806.

	Regarding Claim 1, Morisaki teaches (Figures 1, 3-6 and 12-13) a power supply control device  (Fig. 12) for controlling power supply to a load (load) through two branch paths (at ta and tb) branched from a common power supply path (Nd) where a positive electrode of a power supply (at Nd) is disposed, comprising: two transistors (e.g. t2a-t2b) which are respectively disposed in the two branch paths, each transistor having a resistance value between a current input end (drain) to which a current is input and a current output end (source) from which the current is output, the resistance value decreasing as a voltage value of a control end (gate) having a reference (switching threshold) corresponding to a potential of the current output end increases; a first resistor (R1); a voltage applying unit (at 12 except R1) that outputs a voltage from a common output end (N1) and applies the voltage to the control ends of the two transistors through the first resistor (R1, par. 33); two second resistors (R4) that are respectively disposed in two applying paths through which the voltage is applied from the output end of the voltage applying unit to the control ends of the two transistors; and 
	Morisaki does not teach a DC power supply and, the voltage applying unit boosts an output voltage of the DC power supply and outputs the boosted voltage from the common output end through the first resistor.
	Gohara teaches (Figures 2-4) a DC power supply (Vb) and, the voltage applying unit (113) boosts an output voltage of the DC power supply (101) and outputs the boosted voltage from the common output end (node at 110a) through the first resistor (R8). (For example: Col. 4 lines 43-67 and col. 5 lines 1-10)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Morisaki to include a DC power supply and, the voltage applying unit boosts an output voltage of the DC power supply and outputs the boosted voltage from the common output end through the first resistor, as taught by Gohara, to provide a further reduction in costs while reducing circuit area and losses.
	Regarding Claim 3, Morisaki teaches (Figures 1, 3-6 and 12-13) wherein a voltage value Vp of the voltage output from the output end by the voltage applying unit (from 12, except R1), a voltage value Vi of the current input end of a first transistor (t2a, Examiner’s Note: The voltage being viewed by the gate of the switch 110 needs to be higher than a threshold voltage of said switch so that the switch is turned on.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. US 2018/0375508 in view of Gohara US 6140806 and further in view of Yamada el al.  US 2014/0218099.
Regarding Claim 2, Morisaki teaches (Figures 1, 3-6 and 12-13) wherein two third resistors (R3) that are respectively connected in series to the two diodes (D3), wherein each of two series circuits includes one diode of the two diodes and one third resistor of the two third resistors (Fig. 12) and is connected between both the ends of each of the two second resistors (R4), so as to place a corresponding one of the two third resistors with a corresponding one of the two second resistors in parallel with each other (Fig. 12). (For example: Par. 133-147)
Morisaki does not teach wherein each of the two second resistors has a resistance value larger than a resistance value of the third resistor.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Morisaki to include wherein each of the two second resistors has a resistance value larger than a resistance value of the third resistor, as taught by Yamada to allow release of electric charge from the control terminals of the switching elements to turn off the switching elements more efficiently. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. US 2018/0375508 in view of Gohara US 6140806 and further in view of Takahashi el al.  US 2009/0128106.
Regarding Claim 4, Morisaki teaches (Figures 1, 3-6 and 12-13) the power supply control device.
Morisaki does not teach according to claim 1, wherein a first series resistor is disposed on one of the two branch paths and is in series with one of the two transistors, and a second series resistor is disposed on the other of the two branch paths and is in series of the other of the two transistors.
Takahashi teaches (Figure 2) wherein a first series resistor (R1) is disposed on one of the two branch paths and is in series with one of the two transistors (15), and a second series resistor (68) is disposed on the other of the two branch paths and is in series of the other of the two transistors (70). (For example: Par. 35-44 and 60-62) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838